Title: To George Washington from Major General Israel Putnam, 4 March 1779
From: Putnam, Israel
To: Washington, George


Dear Sir,
Camp Reading [Redding, Conn.] March 4th 1779
I am favor’d with your Excellency’s Letter of the 22nd Ultimo, respecting the tryal of Col: Mason &c., and have given the necessary information to the party’s concern’d—But as it will be some time before they can get prepared, I thought it best to defer the appointment of the Court Martial, till the 25th Inst., when I have informed them that they must attend at this place.
I had previous to the receipt of your letter, receiv’d the Connecticut Arrangement from the Board of War, with their desire, that it might be revised and sent back. In consequence of this, I immediately orderd a Board of Officers to sit, and make a final settlement of the Rank in the Line, which I have the honor herewith to transmit to your Excellency, together with their Report. By the report your Excellency will see that there is still a dispute subsisting between Lieutenant Cols. Grosvenor and Johnson—Genl Huntington (who has just arrived) informs me that the preference was given to the former, by a Board of General Officers at W: Plains—This being the case, I cannot see the propriety of making any alterations, as it was determin’d by a superior Board. I believe the inclosed Arrangement is as satisfactory to the Officers in Gnl as any that can be made. I have the Honor to be Your Excellencys Most Obedient Servant
Israel Putnam